Order entered March 25, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-17-00778-CV

            D. REGINALD STOVER, JACE HARKEY, ROBERT H. HOLMES,
                   AND THE HOLMES LAW FIRM, INC., Appellants

                                                V.

                                  ADM MILLING CO., Appellee

                        On Appeal from the 298th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DC-13-13400

                                              ORDER
        Before the Court is appellee ADM Milling Co.’s March 6, 2019 notice that the

bankruptcy court has lifted the automatic stay in the bankruptcy proceeding. The Court construes

ADM Milling’s notice as a motion to reinstate the appeal. See TEX. R. APP. P. 8.3(a). Attached to

ADM Milling’s filing is a copy of the bankruptcy court’s March 4, 2019 agreed order granting

D. Reginald Stover’s nunc pro tunc motion for relief from the automatic stay to proceed with this

appeal. That order lifted the automatic stay “as of the [bankruptcy] Petition Date,” April 2, 2018,

and with respect to this appeal, states it:

        (i) permit[s] [Stover] and ADM [Milling] to continue to conclusion that certain
        appellate proceeding in the Court of Appeals, Fifth District of Texas at Dallas (the
        “Appellate Court”), styled as D. Reginald Stover, Jace Harkey, Robert H.
        Holmes, and The Holmes Law Firm, Inc., Appellants v. ADM Milling Co.,
Appellee, No. 05-17-00778-CV (the “Appeal”), and (ii) authorize[s] the Appellate
Court to finalize the Appeal.

The Court REINSTATES this appeal. See TEX. R. APP. P. 8.


                                           /s/    CORY L. CARLYLE
                                                  JUSTICE